OSCN Found Document:IN RE OKLA. BAR ASSOC. APPLIC. TO INCREASE REIMBURSEMENT AMOUNT

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






IN RE OKLA. BAR ASSOC. APPLIC. TO INCREASE REIMBURSEMENT AMOUNT2014 OK 108Case Number: SCBD-6210Decided: 12/08/2014THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2014 OK 108, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 

IN RE: OKLAHOMA BAR ASSOCIATION APPLICATION TO INCREASE REIMBURSEMENT AMOUNT PAYABLE ON CLIENTS' SECURITY FUND CLAIMS FOR CALENDAR YEAR 2014
ORDER
Upon consideration of the Application to Increase Reimbursement Amount Payable on Clients' Security Fund Claims for Calendar Year 2014, this Court finds that the application should be approved.
IT IS SO ORDERED.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 8TH DAY OF DECEMBER, 2014.
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR.

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.